3/26/2019 Case 1:12-cv-00929-VSB-KNFTrappneth Feshenk Seach Spite TSA29/19 Page 1 of 2

  

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Mar 26 05:21:02 EDT 2019

CESSES SES GAD Gites Ect Gocco Mac

Logout | Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

Eeos ( Use the "Back" button of the Internet Browser to return to

TESS)

AMERICAN LECITHIN

Word Mark AMERICAN LECITHIN

Goods and _ IC 001. US 001 005 006 010 026 046. G & S: Lecithin and phospholipids for use as a technological and

Services physiological additive in the manufacture of medicines, cosmetics, beverages, food and dietetic food, said lecithin
and phospholipids being in the nature of phosphatidyl choline, phosphatidyl ethanolamine, phosphatidyl glycerol,
phosphatidyl serine, phosphatidyl inositol, lysophosphatidyl choline, lysophosphatidyl ethanolamine,
lysophosphatidyl glycerol, phosphatidic acid, lysophosphatidic acid and compositions thereof. FIRST USE:
19290000. FIRST USE IN COMMERCE: 19290000

IC 005. US 006 018 044 046 051 052. G & S: Nutritional supplements manufactured of lecithin and phospholipids,
such lecithin and phospholipids being in the nature of phosphatidyl choline, phosphatidyl ethanolamine,
phosphatidyl glycerol, phosphatidyl serine, phosphatidyl inositol, lysopnosphatidyl choline, lysophosphatidyl
ethanolamine, lysophosphatidyl glycerol, phosphatidic acid, lysophosphatidic acid and compositions thereof. FIRST
USE: 19290000. FIRST USE IN COMMERCE: 19290000

IC 035. US 100 101 102. G & S: promoting and marketing lecithin and phospholipids for the benefit of others;
wholesale distributorship featuring lecithin and phospolipids. FIRST USE: 19290000. FIRST USE IN COMMERCE:
19290000

Standard

Characters

Claimed

Mark

Drawing (4) STANDARD CHARACTER MARK
Code
Serial
Number

Filing Date June 25, 2007
care 1

Original

Filing Basis

Published

for December 22, 2009
Opposition

77214420

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93eo018.3.1 1/2
3/26/2019 Case 1:12-cv-00929-VSB-KNFrafemenk Flestqni Search Systemk TESS) 9/19 Page 2 of 2
Registration 3756437

Number

Registration March 9. 2010

Date ,

Owner (REGISTRANT) American Lecithin Company CORPORATION CONNECTICUT 115 Hurley Road, Unit 2B Oxford
CONNECTICUT 06478

Attorney Of paolo A. Strino

Record

Disclaimer NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "LECITHIN" APART FROM THE MARK AS SHOWN

re Of = TRADEMARK. SERVICE MARK

Register PRINCIPAL-2(F)

Affidavit = SECT 15, SECT 8 (6-YR).
Text

Live/Dead LIVE

Indicator

Tess Homel| NewUsER [StrucruRED FREE FoR arowss OicrJSEARCH OG] tor HELP |

|-HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93eo018.3.1 2/2
